PER CURIAM: *
The attorney appointed to represent Hever Marquez in his appeal of his revocation of supervised release and resulting six-month sentence has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.2011). Marquez has not filed a response.
During the pendency of this appeal, Marquez completed the sentence imposed upon revocation of supervised release and was released from custody. Because no additional term of supervised release was imposed, the instant appeal is moot. See Spencer v. Kemna, 523 U.S. 1, 7, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998); Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987). Accordingly, the appeal is DISMISSED as moot, and counsel’s motion for leave to withdraw is DENIED as unnecessary.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.